UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 Mathew Harley, Damali L’Elie, Michael Maniates,
 Emily McGrath, Susan Lahey, N.H. Quaide Williams,
 Jessica Roitman, Katie Von Holzen, Benjamin Cole
 and Ryan Burruss, individually, and on behalf of all
 others similarly situated,
                                           Plaintiffs
                        v.

    New York 1
    Peter S. Kosinski, Andrew Spano, and Douglas
    Kellner in their official capacities as Commissioners
    of the New York State Board of Elections, Todd D.
    Valentine and Robert A. Brehm in their official
    capacities as Co-Executive Directors of the New York
    State Board of Elections,

    Pennsylvania
    Kathy Boockvar in her official capacity of Secretary
    of the Commonwealth of Pennsylvania, Jonathan
                                                                    Docket No. __________
    Marks in his official capacity as Deputy Secretary
    for Elections and Commissions, and Jessica Mathis
                                                                    COMPLAINT
    in her official capacity as Director of the Bureau of
    Election Services.

    Ohio
    Frank LaRose in his official capacity as Secretary of
    the State of Ohio,

    Texas
    Ruth Hughes in her official capacity as Secretary of
    State of Texas,

    Kentucky
    Albert Benjamin Chandler in his official capacity as
    Chairman of the Kentucky Board of Elections, and
    Michael Adams in his official capacity as Kentucky
    Secretary of State,


1The labels here are for readability and clarity alone – the States themselves are not defendants
in any capacity, but defendants include the Ex Parte Young parties for an as-applied challenge to
each State’s election law and the State’s interpretation and application of that law. Similarly, for
clarity throughout this Complaint, references to a particular State should be understood to refer
to the appropriate Ex Parte Young officials where such reference would make sense.

                                           Page 1 of 28
 Wisconsin
 Ann S. Jacobs in her official capacity as Chair of
 Wisconsin Elections Commission, Mark L. Thomsen in
 his official capacity as Vice Chair of the Wisconsin
 Elections Commission, Marge Bostelmann in her
 official capacity as Secretary of the Wisconsin Elections
 Commission; and Julie Glancey, Dean Knudson, and
 Robert Spindell, Jr in their official capacities as
 Commissioners of the Wisconsin Elections
 Commission,

 Georgia
 Brad Raffensperger in his official capacity as the Secretary
 of State of Georgia.


                                                 Defendants.



                                 PRELIMINARY STATEMENT

       1.     Plaintiffs are United States citizens registered to vote in various American

States and living overseas (that group, “Overseas Americans”), who risk being

disenfranchised, in derogation of Constitutional and statutory rights.

       2.     In short, the confluence of the COVID-19 pandemic, restrictive laws, and a

lack of institutional will on the part of Defendants to take action completely within their

control to meet the current challenges, as well as actions on the part of some Defendants

specifically delaying or failing to carry out their duties regarding absentee ballots, leaves

untold voters with literally no way of voting, and even more with no reliable way of

voting.

       3.     At present, there is simply no mail service in many countries, while mail is

extraordinarily slow returning from others. For many voters abroad – particularly

during a pandemic where they cannot safely travel themselves either – this amounts to a



                                             Page 2 of 28
total bar on voting. However, there are easy solutions – which Defendants have all failed

to adopt.

      4.     First, and perhaps easiest, at this point, thirty States allow some form of

direct electronic ballot submission (whether by email, online portal, or fax). When

physical mail cannot be delivered, such measures are one obvious – and effective –

answer.

      5.     Similarly, the Department of Defense offers voters a secure email-to-fax

service that could easily be incorporated in any State’s election system in order to count

the ballots of Americans abroad. See generally, Federal Voting Assistance Program, Fax

& Email Guidelines (discussing the “DoD Fax Service” that “allows election officials to

transmit and receive election materials via toll-free fax to/from Service members, their

eligible family members, and overseas citizens), available at

https://www.fvap.gov/eo/overview/sending-ballots/fax-email.

      6.     Sadly, for voters abroad who vote in the States at issue here, the fact that

their votes are thought of by all concerned as someone else’s problem will lead to only one

result: disenfranchisement. Voting regimes that provide some impossible means of

voting, and “den[y voters] any alternative means of casting their vote” such that there is,

in effect, an “absolute bar to voting” are unconstitutional – and demand the government

take steps to ensure voting is possible. O’Brien v. Skinner, 414 U.S. 524, 530 (1974).

                             JURISDICTION AND VENUE

      7.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

2201(a).

      8.     The Court has personal jurisdiction over all of the Defendants because, upon


                                        Page 3 of 28
information and belief, the election officials in each State at issue here send thousands of

ballots through John F. Kennedy International Airport (“JFK”) to voters abroad, and

thousands of ballots return through JFK.

       9.    These contacts are sufficient to confer jurisdiction as to the issues that

surround each State’s requirement that voters abroad send their ballots through the mail

– and in thousands of cases – through JFK. That is, because of events at JFK, upon

information and belief, each State law at issue here will disenfranchise thousands of

voters.

       10.   As set out below, a substantial part of the disenfranchisement issue in this

case grows out of the fact that unconscionable numbers of ballots that move through the

mail from abroad that move through JFK, 2 end up receiving a so-called “NIXIE” – a

stamp marking the ballot as undeliverable. During the pandemic, upon information and

belief, the NIXIE problem has expanded in scope to cover thousands upon thousands of

ballots.

       11.   Venue is proper in this district as to all Defendants pursuant to 28 U.S.C. §

1391(b)(2), because a substantial part of the events or omissions giving rise to the claims

have occurred in this District, as described in paragraphs 8-10 above. 3



2 JFK is one of nine international mail facilities in the United States, but because of its size,
handles an outsize proportion of international mail – including, on information and belief,
election mail bound for each State.
3 In the alternative and in the interest of full disclosure, Plaintiffs submit that rather than

litigating a single legal question (e.g., “does the Constitution require States to provide some
method of voting where a pandemic prevents traditional means of returning absentee ballots?”) in
numerous venues across the country, this case would be appropriate for multidistrict
consolidation under 42 U.S.C. § 1407. Plaintiffs therefore request that to the extent any
Defendant that prevails on a venue motion the Court sever and transfer this action to the
Defendant’s preferred venue, and will make an appropriate motion before the Judicial Panel on



                                          Page 4 of 28
                                             PARTIES

       12.    Plaintiff Mathew Harley is a citizen of the United States of America who is a

resident of Ireland. Mr. Harley has voted by mail in US elections for most of the years

that he has lived in Ireland. He requested and received his absentee ballot by email from

the Kings County Board of Elections in Brooklyn, New York. Because of the 2019 novel

coronavirus pandemic, widely reported slowdowns with the USPS, and statements made

by various US government officials about the lack of safety of mail-in and absentee

ballots, Mr. Harley is concerned that his ballot will not be received in time to be counted

in the November 3, 2020 election.

       13.    Plaintiff Damali L’Elie is a citizen of the United States of America who is

resident of Thailand. Ms. L’Elie has voted in US elections by mail for both years in

Thailand. She has already requested her absentee ballot from the state of New York, but

she is concerned that her ballot will not be received in time to be counted in the

November 3, 2020 election because outgoing mail has been stopped in Thailand and

because of slowdowns in the USPS. Ms. L’Elie sent her ballot request via diplomatic

pouch and has not received any word that it has been received (after two weeks).

       14.    Plaintiff Michael Maniates is a citizen of the United States of America who

is a resident of Singapore. Mr. Maniates has voted in US elections in Singapore in

previous years. He has already requested his absentee ballot from the state of Ohio, but

he is concerned that his ballot will not be received in time to be counted in the November


Multidistrict Litigation at that time.
        Counsel’s understanding is that such a motion is not ripe until the existence of litigation in
multiple districts, and since venue objections are waivable in any event (Tri-State Employment
Servs., Inc. v. Mountbatten Sur. Co., Inc., 295 F.3d 256, 261 (2d Cir. 2002)), Plaintiffs have
initiated the case without involving the Panel.

                                            Page 5 of 28
3, 2020 election because Singapore Post is reporting only limited service between

Singapore and the USA and because of slowdowns of mail delivery in the US with the

USPS.

      15.    Plaintiff Emily McGrath is a citizen of the United States of America who is a

resident of New Zealand. Ms. McGrath has voted in US elections by mail for years in

New Zealand. She has already requested her absentee ballot from the state of

Pennsylvania, she will have to return it by postal mail once she has voted the ballot. She

is concerned about statements made by various US government officials about the lack of

safety of mail-in and absentee ballots and whether her ballot will be counted.

      16.    Plaintiff Susan Lahey is a citizen of the United States of America who is a

resident of Portugal. Ms. Lahey has voted in US elections by mail from Portugal in the

past. She votes in Texas. She has already requested her absentee ballot from the state of

Texas, she will have to return it by postal mail once she has voted the ballot. She is

concerned about her ballot arriving on time because of slowdowns in the international

mail and is considering sending it by private courier as a significant financial cost.

      17.    Plaintiff N.H. Quaide Williams, IV is a citizen of the United States of

America who is a resident of Germany. Mr. Williams votes in the state of Texas. Mr.

Williams has voted in US elections from Germany in previous years. He has already

requested his absentee ballot from the state of Texas, but he is concerned that his voted

ballot will not be received in time to be counted in the November 3, 2020 election because

of slowdowns of international mail delivery. At present, he will be sending his voted

ballot by post.

      18.    Plaintiff Jessica Roitman is a citizen of the United States of America who is



                                        Page 6 of 28
a resident of the Netherlands. Ms. Roitman has voted in US elections by mail from the

Netherlands in the past. She votes in Kentucky. She has already requested her absentee

ballot from the state of Kentucky, she will have to return it by postal mail once she has

voted the ballot. She is concerned about her ballot arriving on time because of slowdowns

in the international mail.

       19.   Plaintiff Katie Von Holzen is a citizen of the United States of America who is

a resident of Germany. Dr. Von Holzen has voted in US elections by mail from Germany

in the past. She votes in Wisconsin. She has requested and received her absentee ballot

from the state of Wisconsin, and she will have to return it by postal mail once she has

voted the ballot. She is concerned about her ballot arriving on time because of slowdowns

in the international mail and is considering sending it by private courier as a significant

financial cost.

       20.   Plaintiff Benjamin Cole is a citizen of the United States of America who is a

resident of Germany who votes in the state of Georgia. Mr. Cole has voted in US

elections from Germany in previous years. He has sent his voted ballot by post. He is

tracking his ballot through the USPS and there has been a delay. He sent his ballot on

September 16, 2020, it arrived in the US on September 18, 2020, and after that has spent

most of the time in a sorting facility in New York. Only on September 26, 2020 did he

receive a tracking update that his ballot left the facility in New York and reached a

facility in Georgia. To date, it’s still waiting to be sorted in Georgia. Based on the delays

that he has already seen with his ballot, Mr. Cole is concerned that his ballot will not

arrive at the Board of Election in Georgia. He is also concerned that if there is a problem

with his absentee ballot, and it is for any reason rejected, that there will not be enough



                                         Page 7 of 28
time for him to make corrections and send a new ballot.

       21.    Plaintiff Ryan Burruss is a citizen of the United States of America who is a

resident of the Netherlands who votes in the state of Georgia. Mr. Burruss has voted in

US elections from the Netherlands in previous elections. He has sent his voted ballot by

post via the US Consulate in Amsterdam. Based on the slow timing of mail going out of

Consulates in the diplomatic pouches and the slowdown of mail in the USPS, Mr.

Burruss is concerned that his ballot will not reach his local Board of Election in Georgia

in time to be counted for the November 3, 2020 election. He is also concerned that if there

is a problem with his absentee ballot, and it is for any reason rejected, that there will not

be enough time for him to make corrections and send a new ballot.

       22.    Peter S. Kosinski, Andrew Spano, and Douglas Kellner, are Commissioners of

the New York State Board of Elections and are sued in their official capacities.

       23.    Todd D. Valentine, Robert A. Brehm, are Co-Executive Directors of the New

York State Board of Elections and are sued in their official capacities.

       24.    Defendant Frank LaRose is the Secretary of the State of Ohio and is sued in his

official capacity.

       25.    Defendant Kathy Boockvar is the Secretary of the Commonwealth of the

Pennsylvania and is sued in her official capacity.

       26.    Jonathan Marks is Deputy Secretary for Elections and Commissions for the

Commonwealth of Pennsylvania and is sued in his official capacity.

       27.    Jessica Mathis is the Director of the Bureau of Election Services for the

State of Pennsylvania and is sued in her official capacity.

       28.    Ruth Hughes is the Secretary of State of Texas and is sued in her official



                                          Page 8 of 28
capacity.

       29.    Albert Benjamin Chandler is the Chairman of the Kentucky Board of

Elections and is sued in his official capacity.

       30.    Michael Adams is the Secretary of State of Kentucky and is sued in his

official capacity.

       31.    Ann S. Jacobs is Chair of Wisconsin Elections Commission and is sued in her

official capacity.

       32.    Mark L. Thomsen is Vice Chair of the Wisconsin Elections Commission and

is sued in his official capacity.

       33.    Marge Bostelmann is Secretary of the Wisconsin Elections Commission and

is sued in her official capacity.

       34.    Julie Glancey is a Commissioner of the Wisconsin Elections Commission and

is sued in her official capacity.

       35.    Dean Knudson is a Commissioner of the Wisconsin Elections Commission.

He is sued in his official capacity.

       36.    Robert Spindell, Jr is a Commissioner of the Wisconsin Elections

Commission. He is sued in his official capacity.

       37.    Brad Raffensperger is the Secretary of State of the State of Georgia and is

sued official capacity.

       38.    Upon information and belief, all Defendants, considered together, are the

appropriate Ex Parte Young defendants because an order of the Court could direct them

to implement the relief sought.




                                         Page 9 of 28
                                         THE FACTS

       39.   Plaintiffs are all Overseas Americans registered to vote in various states and

desirous of voting by absentee ballot in the November 3, 2020 election. Plaintiffs are all

at risk of disenfranchisement, of their votes not being transmitted, received in time, or

counted, as a result of the acts and omissions of the Defendants set forth below.

                                    Overseas Americans

       40.   The number of Overseas Americans has been estimated at somewhere

between five million, 4 and by the State Department at nine million. 5

       41.   The Federal Voting Assistance Program (FVAP), tasked with assisting

overseas Americans with voting, estimates 4.5 million to 6.5 million overseas Americans.

Americans are dispersed more broadly throughout the world—in at least 100 countries 6—

than are emigrants from any other given country.

       42.   About two-thirds of Americans abroad live in ten countries, Mexico and

Canada have the largest population of U.S. citizens, with Israel, the United Kingdom,

France, and Germany also being key host countries. 7

       43.   In 2011, the State Department estimated that 171,000 Americans live in

Africa, 864,000 in East Asia and the Pacific, 1,612,000 in Europe, 870,000 in the Near

East, and 212,000 in South Central Asia. “If all these Americans were placed in one state



4 Janette Saxer, “Just how many American citizens are living outside the US?” CAZENOVE
CAPITAL (July 1, 2019), https://www.cazenovecapital.com/articles/swusl/2019/just-how-many-
american-citizens-are-living-outside-the-us/.
5 American Citizens Abroad https://www.americansabroad.org/about/.
6 Other sources say Americans live in 160 countries, see The Association of American Residents

Overseas https://aaro.org/about-aaro/8m-americans-abroad cited in fn. 5 below.
7 Joe Costanzo and Amanda Klekowski von Koppenfels, ”Counting the Uncountable”, Migration

Policy Institute (May 17, 2013), https://www.migrationpolicy.org/article/counting-uncountable-
overseas-americans.

                                         Page 10 of 28
it would be the 12th most populous state in the US (right between New Jersey and

Virginia)!” 8

                                          UOCAVA

       44.      In 1986, Congress passed the Uniformed and Overseas Citizens Absentee

Voting Act (“UOCAVA”) (42 U.S.C. § 1973ff, et seq.), to enforce the right of Overseas

Americans to vote by absentee ballot in federal elections in the states where they

maintained a residence or had last resided before leaving the U.S.

       45.      An amendment to UOCAVA, known as the MOVE Act (Pub. L. No. 111-84)

requires states to send absentee ballots to Americans overseas at least 45 days prior to a

federal election. If these voters do not receive their ballots on time, they may download

and mail a “Federal Write-In Absentee Ballot” (or “FWAB”) from a Department of

Defense web site 9, and the states are required by UOCAVA to accept and count these

ballots.

       46.      In UOCAVA, “Congress’s focus [was] on solving what it considered to be the

particular and substantial problem of delayed arrival of absentee ballots from military

members, their families, and other United States citizens living overseas.” United States

v. Alabama, 998 F. Supp. 2D 1283 (Middle District Alabama 2014), aff’d 778 F.3d 926

(11th Cir. 2015).

       47.      The Election Administration and Voting Survey 2016 Comprehensive Report

to Congress states: 10 “In 2016, 930,156 UOCAVA ballots were transmitted and 68.1



8 “Americans Helping Americans Abroad”, The Association of American Residents Overseas
https://aaro.org/about-aaro/8m-americans-abroad.
9 Available at: https://www.fvap.gov/uploads/FVAP/Forms/fwab2013.pdf
10 Available at

https://www.eac.gov/sites/default/files/eac_assets/1/6/2016_EAVS_Comprehensive_Report.pdf

                                         Page 11 of 28
percent of these ballots were returned[ 11].... The voting process for overseas civilians is

different from the regular absentee voting process. Voters covered under UOCAVA face

unique voting obstacles due to their mobility and the time required to transmit and

return ballots … … … Of the 633,592 regular ballots and FWABs that were received from

voters in 2016, 512,696, or 80.9 percent, were counted by the states.”

          48.    In 2016, of rejected ballots, “44.4 percent of the rejected ballots” from abroad

were not received on time, while “[a]n additional 3.2 percent were rejected because the

ballot lacked a postmark.” Id.

          49.    The Comprehensive Report also mentions that, at that time, some states

were beginning to accept ballots by secure electronic means: “[V]oters living in another

country who must return their ballots by mail may have more difficulty submitting a

ballot before their state’s deadline compared to a voter who can return their ballot by

email, especially if they do not receive their ballots until shortly before Election Day. To

resolve the issues presented by mailing times, a few states have adopted online ballot

submission systems.”

                                            The Pandemic

          50.    The Covid-19 pandemic is already affecting the ability of Plaintiffs and those

similarly situated to receive ballots and send them back, and if the relief requested below

is not granted, is likely to disenfranchise millions of Overseas Americans seeking to vote

in the November election.

          51.    In Ecuador, Panama, Lebanon, Liberia, Cambodia, Cuba, Venezuela and

many more countries mail service is completely suspended with the US due to the


11   Civilian voters “returned transmitted ballots at a higher rate of 73.7 percent.”

                                              Page 12 of 28
pandemic or lack of transportation. 12

       52.    Certain embassies and consulates such as Israel are discouraging use of the

diplomatic pouch for Election Mail as a “last resort,” 13 or are announcing delays and

urging Overseas Americans to use expensive private courier services – in spite of

warnings from the couriers themselves that they ought not be used. 14

       53.    Ballots mailed by Overseas Americans clearly addressed to Boards of

Election with full street address, city and zip code, which arrive at the International

Processing Center at JFK airport in New York City are being returned in significant

numbers stamped “addressee unknown” for reasons the United States Postal Service

cannot explain. These ballots are addressed to Boards of Election in many different

states.

       54.     Ballots mailed to all American states by Overseas Americans, residing in

many different countries are sent via the United States Postal Service (USPS)

International Service Center (ISC) at John F. Kennedy International Airport in Queens,

New York.

       55.    The ISC serves as a transit point for Overseas American's ballots and, of

course, other mail entering the United States in transit to all American states, including

all the Defendants. In other words, on information and belief, all the Defendants have

received internationally mailed ballots which passed through the Kennedy Airport ISC on




12 https://about.usps.com/newsroom/service-alerts/international/welcome.htm.
13 https://il.usembassy.gov/u-s-citizen-services/voting/send-your-ballot/
14 Compare, e.g., https://china.usembassy-china.org.cn/u-s-citizen-services/voting/ with Lisa

Baertlein, UPS, FedEx warn they cannot carry ballots like U.S. Postal Service, REUTERS (Aug. 14,
2020), available at https://www.reuters.com/article/us-usa-election-ups-fedex-exclusive/exclusive-
ups-fedex-warn-they-cannot-carry-ballots-like-u-s-postal-service-idUSKCN25B00I.

                                          Page 13 of 28
the way to them.

      56.    On information and belief, thousands or more of Overseas Americans' ballots

have been returned by, or delayed in passage through, the Kennedy Airport ISC.

      57.    During the 2018 midterm Congressional election and the 2020 primaries,

USPS returned numerous correctly addressed ballots to the Overseas Americans who

mailed them, with a yellow "Return to Sender--Undeliverable as Addressed" " stamp

known as a "NIXIE".

      58.    USPS has been informed of this problem and promised to fix it, but

indications are it is getting worse as ballots for the November 3 election are already

starting to be returned.

      59.    For example, below is a ballot envelope clearly addressed to the Board of

Elections at 200 Varick Street in Manhattan, with the correct county and zip code (in

fact, it is the Board's own pre-printed form), stamped with a NIXIE and returned:




      60.    Ballots which are not erroneously returned are often greatly delayed at the


                                       Page 14 of 28
Kennedy Airport International Service Center, which is notorious for its slow release of

mail into the US postal stream.

          61.   While this problem has occurred before, never before has it occurred with the

frequency or scale it is appearing now.

          62.   Once absentee ballots from abroad reach the United States, when all goes

well, they are then placed in the US mail and become subject to the delays being

experienced currently by the United States Postal Service.

          63.   Ballots sent from abroad will therefore put an already endangered system

under additional pressure, as “an unprecedented 76% of Americans” were already

“eligible to vote by mail as States have taken extraordinary steps to ensure voters can

cast their ballots safely without risking infection from a once-in-a-century pandemic.”

Juliette Love et al., “A Record 76% of Americans Can Vote by Mail in 2020”, New York

Times (Aug. 14, 2020). 15


                                 State Law and Interpretation

          64.   Kentucky disenfranchises Overseas Americans by using the following term

of art throughout its Election Law: “mail in absentee ballot.” That term appears to be

used in contrast to “fa[x]” and “electronic mail,” for example, where Kentucky law

provides that “[a]ll requests for an application for a mail-in absentee ballot may be

transmitted by telephone, facsimile machine, by mail, by electronic mail, or in person.”

See Kentucky Revised Statutes Title X. Elections § 117.085.

          65.   Upon information and belief, Kentucky officials interpret Kentucky law’s use



15   Available at https://www.nytimes.com/interactive/2020/08/11/us/politics/vote-by-mail-us-

                                             Page 15 of 28
of the term “mail in absentee ballot” to forbid them from accepting electronically

transmitted ballots, whether through fax or email.

         66.   Upon information and belief, no Kentucky official has taken emergency

action – for example, the Governor has not issued an executive order – that provides

Overseas Americans a reliable way to cast their ballots.

         67.   The New York statute which disenfranchises Overseas Americans states:

“Irrespective of the preferred method of transmission designated by a special federal

voter, a special federal voter’s original completed voter registration application, special

federal ballot application and special federal ballot must be returned by mail or in person

notwithstanding that a prior copy was sent to the board of elections by facsimile

transmission or electronic mail.” See New York State Election Law § 11-203(2).

         68.   Upon information and belief, New York officials interpret New York law to

forbid them from accepting electronically transmitted ballots, whether through fax or

email.

         69.   Upon information and belief, no New York official has taken emergency

action – for example, the Governor has not issued an executive order – that provides

Overseas Americans a reliable way to cast their ballots.

         70.   In Ohio, the requirement disenfranchising Overseas Americans is that

overseas ballots “shall be submitted for mailing” in order to be counted. See Ohio Rev.

Code § 3511.09.

         71.   Upon information and belief, Ohio officials interpret Ohio law to forbid them

from accepting electronically transmitted ballots, whether through fax or email.

         72.   Upon information and belief, no Ohio official has taken emergency action –



                                         Page 16 of 28
for example, the Governor has not issued an executive order – that provides Overseas

Americans a reliable way to cast their ballots.

      73.    The statute presently disenfranchising Overseas Americans in

Pennsylvania is 25 P.S. § 3146.6, which requires ballots to be marked in particular

kinds of ink, and “fold[ed]” and enclosed in a physical envelope.

      74.    Upon information and belief, Pennsylvania officials interpret Pennsylvania

law to forbid them from accepting electronically transmitted ballots, whether through fax

or email.

      75.    Upon information and belief, no Pennsylvania official has taken emergency

action – for example, the Governor has not issued an executive order – that provides

Overseas Americans a reliable way to cast their ballots.

      76.    The statute disenfranchising Overseas Americans in Texas is Sec.

114.007(c), applicable to UOCAVA voters: “A ballot voted under this chapter may be

returned to the early voting clerk by mail, common or contract carrier, or courier.”

      77.    Upon information and belief, Texas officials interpret Texas law to forbid

them from accepting electronically transmitted ballots, whether through fax or email.

      78.    Upon information and belief, no Texas official has taken emergency action –

for example, the Governor has not issued an executive order – that provides Overseas

Americans a reliable way to cast their ballots.

      79.    The statute which disenfranchises Overseas Americans in Wisconsin is

Wis. Stat. § 6.24(7), which requires that overseas ballots “shall be marked and returned,

deposited and recorded in the same manner as other absentee ballots” and Wis. Stat. §

6.87(4)(b)(1) requires absentee ballots must be returned by mail.



                                       Page 17 of 28
         80.   Upon information and belief, Wisconsin officials interpret Wisconsin law to

forbid them from accepting electronically transmitted ballots, whether through fax or

email.

         81.   Upon information and belief, no Wisconsin official has taken emergency

action – for example, the Governor has not issued an executive order – that provides

Overseas Americans a reliable way to cast their ballots.

         82.   In 2010, Georgia adopted a “pilot program for the electronic transmission,

receipt, and counting of absentee ballots by persons who are entitled to vote by absentee

ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act.” See

O.C.G.A. § 21-2-387. That program was designed as an exception to the requirements in

O.C.G.A. §§ 21-2-384(b) (setting the physical parameters of the envelopes for absentee

ballots) and 21-2-385(a) that an absentee ballot be “fold[ed]” and “securely seal[ed]” in an

envelope before being “mailed or delivered.”

         83.   Upon information and belief, Georgia officials interpret Georgia law, outside

the pilot program, to forbid them from accepting electronically transmitted ballots,

whether through fax or email. Upon further information and belief, the pilot program

has not been concluded.

         84.   Upon information and belief, no Georgia official has taken emergency action

– for example, the Governor has not issued an executive order – that provides Overseas

Americans a reliable way to cast their ballots.

                     Other States and Less Restrictive Alternatives

         85.   Thirty States already permit the return of ballots by Overseas Americans

via some method of electronic transmission, whether fax, email, or online portal.



                                         Page 18 of 28
      86.    Twenty-five States already permit the return of ballots as scanned

attachments to email—and some have done so for years prior to the onset of the Covid-19

pandemic.

      87.    In Washington State, for example, King County has assembled a

nonpartisan “Alternative Format Ballot Team” within the Elections Administration

section to handle email and faxed ballots. The team has its own procedures, guidelines

and training – most are paid staff who work for 2-3 weeks during each election season.

      88.    The team maintains a secure email account to which voters can email their

ballots as attachments. Critically, the account is completely separate from the broader

state election network to mitigate system infiltration.

      89.    During election season, the team monitors the email account regularly.

When a ballot is received, team members manually download each ballot from the email

account, save it to a folder and print it according to their procedures. They also check

spam and other background folders to ensure that no ballots are inadvertently sorted

there. Voter authentication is generally ensured by signature verification – just as it is

in person or in traditional mail. Once a ballot is received, printed and stored, the

signature is compared to the one on record for that voter.

      90.    In addition, each ballot has a unique serial number which is connected to

that ballot and voter. Once authenticated, the printed ballots are fed into the tabulating

process just as any ballot received via postal mail.

      91.    Some version of this process is followed in Oregon and the 23 other States

that use email.

      92.    Security risks as to emailed ballots are small. States use cybersecurity



                                        Page 19 of 28
software that performs a threat scan on all incoming attachments. Separating the

UOCAVA computer from the broader state election system can further mitigate the risk.

However, one-off opportunity to affect individual ballots is simply not the sort of risk that

usually materializes – or even a risk that is more pronounced with email (as opposed to

mail or in person) balloting.

      93.    In any event, the security risks do not add up to a cognizable government

interest in disenfranchising Overseas Americans.

      94.    There are of course privacy issues pertaining to emailed ballots. To be sure,

such ballots will not remain private and anonymous, but voters who decide to vote by

email understand and expressly agree to this as a trade-off for a guaranteed counted vote

transmitted with ease. In Oregon, for instance, voters must sign a secret ballot waiver

form when voting by email. In King County, Washington, there is an affirmative

statement to this effect on the online ballot form. States can also decide to

compartmentalize the downloading, printing, authenticating, and counting of emailed

ballots, thereby reducing the election personnel exposed to email voter identities.

      95.    The additional time and financial costs of implementing an email ballot

return system are minimal. Every State already has online voter registration systems, so

they also already have certain electronic security protocols in place. Every State already

has some personnel to review, authenticate and tabulate UOCAVA votes received via

mail, as well. The only additional cost of allowing emailed ballots is the cost of

maintaining and checking a separate email account; saving and printing the

attachments; and tabulating more votes—which should be the ultimate goal of any

election process. And, indeed, to conclude any cost is saved on tabulating more votes, one



                                        Page 20 of 28
must proceed from the premise that at least some Overseas Voters will not be able to vote

without email ballots.

      96.    Beyond setting up their own email systems, States could take advantage of a

structure already provided by the United States Department of Defense – the DoD Fax

Service.

      97.    The DoD Fax Service invites Overseas Americans to email their ballots to an

address it provides. It then faxes them, on behalf of the voters, to States that accept

faxed ballots.

      98.    Upon information and belief, the Department of Defense uses servers that

are secure and use of their services for election purposes would not pose a significant

security threat. A white paper explaining this is attached hereto as Exhibit 1.

      99.    If States had acted earlier in the pandemic, a number of other options would

be available. For example, like many State tax departments (and, for that matter, the

IRS), a State could build a fully secure online portal that permitted upload of PDFs.

States might also pass laws that facilitate and provide pre-paid private courier services

for voters

      100. In the end, all forms of voting carry risks that, in the case of Overseas

Americans, are clearly outweighed by the critical Constitutional need to enfranchise

these voters. In the pandemic, Overseas Americans face obstacles such as the disruption

of postal services around the world, the uncertainty of diplomatic pouches, and the

expense or unavailability of private couriers. Despite constant and assertive lobbying,

the Defendants, who are fully aware of these obstacles faced by Overseas Americans,

have been slow to modernize – or at least provide temporary alternatives to – their



                                       Page 21 of 28
traditional but unavailable voting methods. The guaranteed disenfranchisement of

several million Overseas Americans outweighs the minimal potential cyber risks that

would follow from allowing these voters to exercise their right via email—just as a

majority of States already allow.



                                Defendants Have Not Acted

         101. The Defendants still have the opportunity to assure that the Plaintiffs and

all Overseas Americans can actually cast their ballots in the November election.

         102. As noted above, thirty States other than the Defendants have previously, or

during the Covid-19 pandemic, instituted secure means of accepting absentee ballots

electronically. Of these, 19 states accept ballots emailed to Boards of Election as scanned

pdf attachments. 16 For example, Kansas, Maine, Massachusetts, Mississippi, Montana,

Nebraska, Nevada, New Jersey, New Mexico, North Carolina all allow email submission

of voted ballots for UOCAVA voters.

         103. At this point, due to the holding of primaries and other elections since the

pandemic began, litigation in which they have been involved, tracking developments

regarding the United States Postal Service, or planning for November, each State

Defendant is institutionally well aware of the special problems facing absentee voters in

November, especially Overseas Americans.

         104. On information and belief, all States at issue have at least some mechanism

by which government officials can relax the strictures of various election law to address a

once in a century pandemic.


16   Available at: https://www.fvap.gov/uploads/FVAP/Images/FWABTransmissionMethods.pdf

                                         Page 22 of 28
      105. On information and belief, all Defendants have been extensively lobbied to

accept emailed or electronically transmitted ballots and have declined to do so.

      106. For example, a letter to Governor Tom Wolf of Pennsylvania is attached

hereto as Exhibit 2.

      107. Similarly, a resolution adopted by Democrats Abroad “endors[ing] expansion

of ballot return options by digital communications methods” is attached hereto as

Exhibit 3.

      108. A Democrats Abroad press release celebrating the August adoption of

electronic voting methods by Iowa, Missouri, Rhode Island, and Vermont, concluding,

“[i]n the other states, we ask that state legislators urgently consider emergency

legislation or, if necessary, that Governors consider executive action,” is attached as

Exhibit 4.



                                          COUNT I

                  (42 U.S.C. § 1983, First Amendment Right to Vote)

      109. Plaintiffs incorporate by references all the allegations above.

      110. The First Amendment applies to the States regarding Plaintiffs’ and

Overseas Americans’ rights to vote either through the Anderson-Burdick framework, or

as a matter of pure First Amendment law (since the Anderson-Burdick framework is

narrower, Plaintiffs describe that herein).

      111. When a case “call[s] upon” the Court “to consider the constitutionality of [an

election restriction] as applied[,] … [t]here is no ‘litmus-paper test’ to answer th[e]

question” of constitutionality. Yang v. Kosinski, 960 F3d 119, 129 (2d Cir. 2020) (cleaned



                                        Page 23 of 28
up), quoting Anderson v. Celebrezze, 460 U.S. 780, 789, (1983). Rather, the Court

“conduct[s] a two-step inquiry that applies to election-related restrictions.” Id.

      112. In the first stage, the Court evaluates the burden the restriction places on

voters and in the second applies the “Anderson-Burdick balancing test” if the restriction

is reasonable and nondiscriminatory and “the more familiar test of ‘strict scrutiny’” if the

restriction is severe. Id.

      113. The burden on voters of not being physically able to submit a ballot, during

the pandemic, in a way that will be counted is severe.

      114. Because other methods of accepting ballots are available to Defendants that

are far less restrictive, Defendants fail strict scrutiny.

      115. Indeed, thirty States either already allow the submission of absentee ballots

via secure electronic means, or as of this date of this Complaint have authorized such

means in response to the pandemic.

      116. Defendants, however, have not authorized voting by email or other electronic

means and are continuing to insist that ballots be sent by Plaintiffs and Overseas

Americans via physical mail – even where such transmission would be physically

impossible or supremely unreliable, thus disenfranchising thousands upon thousands of

voters because of where they live.

      117. Voters abroad may face – depending on the pandemic – legal as well as

physical barriers to voting in person.

      118. For example, voters in Costa Rica face a travel advisory advising against

travel to that country due to COVID-19. It would also be unwise for overseas voters who

live in countries with travel advisories to return to the United States to cast a ballot in



                                         Page 24 of 28
person. Additionally, in countries where travel is allowed it would still be extremely

costly to travel back to the United States. And for those who chose to travel by airplane,

there would be potential health risks associated with flying in an enclosed compartment

with passengers who may carry COVID-19 (with or without knowledge of their own

positivity for the disease).

       119. Upon information and belief, for many voters abroad, even if they could

afford to travel back to the United States to vote, there may be advisories – and future

executive orders – forbidding such travel. And they may then face a quarantine at their

destination that would prevent them from actually going to the polls.

       120. Thus, in a sense, the Supreme Court has already held that the kind of

policies employed here – measures that have the effect of making it so voters are “simply

not allowed to use the absentee ballot and are denied any alternative means of casting

their vote” – are unconstitutional. O’Brien v. Skinner, 414 U.S. 524, 530 (1974) (failure to

provide absentee voter registration to people held in jail awaiting trial outside their home

county is unconstitutional).

       121. Given that email voting can be accomplished safely and securely with no

corresponding burden on the state beyond a small degree of cost, the severe burden that

the State laws described above place on the right to vote is unconstitutional as applied

during the pandemic.

                                        COUNT II

           (42 U.S.C. § 1983, Equal Protection and One Person, One Vote)

       122.   Plaintiffs incorporate by reference all the allegations above.

       123. The principle of “one person, one vote” requires that courts seek to “[e]nsure


                                        Page 25 of 28
that each person’s vote counts as much, insofar as it [i]s practicable, as any other

person’s.” Hadley v. Junior Coll. Dist. of Metro. Kan. City, 397 U.S. 50, 54

      124. And the Equal Protection Clause of the Fourteenth Amendment requires

“that all persons similarly situated [] be treated alike.” City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985).

      125. Indeed, “[a]n early case in our one person, one vote jurisprudence arose

when a State accorded arbitrary and disparate treatment to voters in its different

counties [and t]he [Supreme] Court found a constitutional violation.” Bush v. Gore, 531

U.S. 98, 107 (2000), describing Gray v. Sanders, 372 U.S. 368, (1963).

      126. The Supreme Court has also already ruled that, once absentee voting is part

of the scheme for elections, all absentee voters must have similar guarantees that their

votes count, as much as possible, the same as any other person’s. O’Brien v. Skinner, 414

U.S. 524, 530 (1974).

      127. Amid a pandemic, where the international postal systems are limited or

suspended in many countries, the effects of the State laws at issue will fall differently on

different voters.

      128. Specifically, whether a voter in a particular State is able to vote will turn

entirely on what country that voter is living in.

      129. Thus, as applied, the policies and practices at issue violate the Constitution’s

promise of Equal Protection and the promise that all votes should be treated alike.




                                         Page 26 of 28
Page 27 of 28
WHEREFORE, Plaintiffs respectfully request that this Court:

      (a)   Issue a declaratory judgment that Defendants’ actions have violated

            Plaintiffs rights under the Federal Constitution;

      (b)   Enter an injunction requiring Defendants to accept and count ballots sent by

            Overseas Americans via email or other electronic means, whether by (1)

            establishing their own email system or (2) accepting fax ballots through the

            DoD Fax ballot system;

      (c)   Grant Plaintiffs their attorneys’ fees, costs, and litigation expenses pursuant

            to 42 U.S.C. § 1988;

      (d)   Grant any other and further relief that the Court may determine to be

            necessary and proper.



Dated: September 30, 2020.

                                                      Respectfully submitted,

                                                             /s/
                                                      __________________________
                                                      J. Remy Green
                                                      Jonathan Wallace, of counsel
                                                      COHEN&GREEN P.L.L.C.
                                                      1639 Centre Street, Suite 216
                                                      Ridgewood, New York 11385
                                                      (929) 888.9480 (telephone)
                                                      (929) 888.9457 (facsimile)
                                                      remy@femmelaw.com




                                      Page 28 of 28
